ACCEPTED
                                                                                                                                   04-18-00103-CV
                                                                                                                        FOURTH COURT OF APPEALS
                                                                                                                             SAN ANTONIO, TEXAS
                                                                                                                                5/21/2018 11:04 AM

                                                                                                                     Sean M. Higgins
                                                                                                       24 Greenway Plaza, Suite 1400
                                                                                                               Houston, Texas 77046
                                                                                                      Sean.Higgins@lewisbrisbois.com
                                                                                                                 Direct: 832.460.4630
                                                                                                                 FILED IN
                                                                                                          4th COURT OF APPEALS
                                                                                                           SAN ANTONIO, TEXAS
                                                                                                          5/21/2018 11:04:00 AM
                                                                                                              KEITH E. HOTTLE
    May 21, 2018                                                                                                   CLERK
                                                                                                                   File No. 34273.22




   VIA E-FILE

   Keith E. Hottle
   Clerk of the Court
   Fourth Court of Appeals
   300 Dolorosa, Suite 3200
   San Antonio, Texas 78205-3037

                Re:       Court of Appeals No.: 04-18-00103-CV; Westwind Homes d/b/a Westwind
                          Development, G.P. – Laredo, LLC vs Fernando Ramirez and Minerva Ramirez in
                          the 4th Court of Appeals District, San Antonio

   Dear Mr. Hottle:

           Appellant Westwind Homes d/b/a Westwind Development, G.P. – Laredo, LLC writes to
   inform the Court that the parties have agreed to mediate this case before Louis P. Selig on June
   13, 2018. Mr. Selig’s address is: The Caroline Center for Dispute Resolution, 5009 Caroline
   Street, Ste. 100, Houston, Texas 77004-5750.

                                                                  Very truly yours,

                                                                  /s/ Sean M Higgins

                                                                  Sean M. Higgins of
                                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP

   SMH




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA   •    MARYLAND        •       MASSACHUSETTS    •   MISSOURI   •   NEVADA   •   NEW JERSEY       •   NEW MEXICO   •   NEW YORK
NORTH CAROLINA        •   OHIO       •   OREGON   •   PENNSYLVANIA   •   RHODE ISLAND     •   TEXAS   •   WASHINGTON    •   WEST VIRGINIA
   4824-2042-8134.1